Memorandum by the Court. In a negligence action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Broome County, entered October 15, 1968 after trial upon a jury’s verdict in favor of plaintiff. In our opinion there was no evidence to support a finding of actionable negligence against the defendant. There is no proof that the defendant had any actual or constructive notice of any dangerous condition, and plaintiff failed to establish that defendant had not exercised reasonable care in the maintenance of the premises. (Cf. Spaulding v. Christakos, 269 App. Div. 909, affd. 295 N. Y. 973; Miller v. Gimble Bros., 262 N. Y. 107; Antenen V. New York Tel. Co., 271 N. Y. 558; Kelly v State of New York, 29 A D 2d 904; Boccaccino v. Our Lady of Pity R. C. Church, 18 A D 2d 1055.) Judgment reversed, on the law and the facts, and the complaint dismissed, without costs. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by the court.